******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  MARJORIE BEEMAN v. TOWN OF STRATFORD
               (AC 36265)
                 Beach, Sheldon and Dupont, Js.
        Argued January 22—officially released June 2, 2015

   (Appeal from Superior Court, judicial district of
   Fairfield, Levin, J. [motion to dismiss, motion to
reargue]; Radcliffe, J. [motion to set aside verdict and
                     for new trial].)
  James Donohue, with whom, on the brief, was Chris-
topher G. Ciancanelli, for the appellant (defendant).
  Jeremy C. Virgil, with whom was Gregory Bennici,
for the appellee (plaintiff).
                          Opinion

   BEACH, J. The defendant, the town of Stratford,
appeals from the judgment of the trial court rendered
after a jury verdict in favor of the plaintiff, Marjorie
Beeman. The defendant claims that the court erred in:
(1) deciding the sufficiency of notice provided pursuant
to General Statutes § 13a-149 as a matter of law rather
than presenting the issue to the jury; (2) granting the
plaintiff’s motion to reargue the defendant’s motion to
dismiss and vacating its prior ruling granting the motion
to dismiss; and (3) denying the defendant’s motion to
set aside the verdict and for a new trial. We affirm the
judgment of the trial court.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. In her amended
complaint,1 the plaintiff alleged that she sustained injur-
ies on April 17, 2009, when she tripped and fell while
walking along an uneven stretch of sidewalk in Strat-
ford. The plaintiff alleged that the defendant breached
its duty to keep the sidewalk in repair pursuant to
§ 13a-149.2
   In an attempt to comply with the statutory require-
ment of § 13a-149, the plaintiff notified the defendant
of her fall and injuries by a letter sent on May 19, 2009.
The letter, a copy of which was later attached to the
plaintiff’s complaint, stated: ‘‘Please be advised that this
office represents the interests of [the plaintiff] relative
to personal injuries she sustained on April 17, 2009
when she tripped on a raised piece of sidewalk located
along Lordship Boulevard across the street from South
Auto Sales in the Town of Stratford, Connecticut. As a
result of the fall, [the plaintiff] sustained injuries to
her head, left wrist, left hand, left arm, ribs and both
knees. In accordance with Connecticut General Statutes
Section 13a-149 and on behalf of [the plaintiff], please
be advised of our intention to commence a lawsuit
arising from this incident against the Town of Stratford
in a Connecticut court of competent jurisdiction within
two years of its occurrence or by April 17, 2011.’’
(Emphasis added.)
   The defendant filed a motion to dismiss the first count
of the plaintiff’s complaint in May, 2011, arguing that
the court lacked subject matter jurisdiction because the
notice of the plaintiff’s injuries was insufficient under
§ 13a-149. After oral argument, the court, Levin, J.,
granted the May, 2011 motion to dismiss, holding that
the general description of the plaintiff’s injuries was
legally insufficient under § 13a-149. The plaintiff filed
a motion to reargue and reconsider the defendant’s
motion to dismiss pursuant to Practice Book § 11-12.
The plaintiff also filed an amended complaint, which
included the previously dismissed first count. The
defendant filed a motion to dismiss the amended com-
plaint in response (second motion to dismiss).
   In January, 2012, the court granted the plaintiff’s
motion to reargue and reconsider and vacated its deci-
sion with regard to the first motion to dismiss.3 The
court also denied the second motion to dismiss. The
defendant filed two additional motions to reargue and
reconsider, which were denied by the court, Rad-
cliffe, J.
   The case went to trial before a jury. The plaintiff
issued a subpoena to the defendant’s town clerk to
testify regarding the notice, but she was unavailable.
The court then, outside the presence of the jury, ordered
the defendant to call a town attorney as a witness to
present evidence on the question of whether the defen-
dant was misled by the plaintiff’s notice. John Florek,
a town attorney, testified about the defendant’s proce-
dure for investigation following receipt of statutory
notice pursuant to § 13a-149. He testified that the defen-
dant had not been misled; it customarily investigated
a claimant’s injury only after an action was commenced.
The defendant informed the court that it did not intend
to present any witnesses who would testify that the it
had been misled. The court then ruled that the notice
provided by the plaintiff was sufficient as a matter of
law to satisfy the statutory requirements of § 13a-149
and that the sufficiency of notice issue did not present
a question of fact for the jury.4
   The defendant moved for a directed verdict after the
close of all the evidence, arguing that ‘‘the plaintiff had
failed to prove that the defendant’s failure to remedy
the alleged defect was the sole proximate cause of her
injury.’’ The court denied the defendant’s motion, and
the case was submitted to the jury. The jury returned
a verdict in favor of the plaintiff and awarded her dam-
ages in the amount of $63,468.07. The defendant filed
a motion to set aside the verdict and for a new trial,
which the court denied after oral argument. This appeal
followed. Additional facts will be discussed as nec-
essary.
                             I
   The defendant claims that the court erred in failing
to present to the jury the question of whether the notice
to the defendant was sufficient under § 13a-149. The
defendant argues that even if the court, as a gatekeeper,
had found that the notice met the requirements of § 13a-
149, it still should have presented the question to the
jury as the trier of fact. We disagree.
   We first discuss our standard of review. Whether the
court correctly decided the issue of statutory notice as
a matter of law, rather than submitting it to a jury, is
a legal question, of which our review is plenary. ‘‘The
scope of our appellate review depends upon the proper
characterization of the rulings made by the trial court.
To the extent that the trial court has made findings of
fact, our review is limited to deciding whether such
findings were clearly erroneous. When, however, the
trial court draws conclusions of law, our review is ple-
nary and we must decide whether its conclusions are
legally and logically correct and find support in the
facts that appear in the record.’’ (Internal quotation
marks omitted.) MSO, LLC v. DeSimone, 313 Conn. 54,
62, 94 A.3d 1189 (2014).
  In a trial by jury, generally, questions of law are
decided by the court while questions of fact are reserved
for the jury. General Statutes § 52-216. ‘‘Litigants have
a constitutional right to have factual issues as to which
reasonable people may reach different conclusions
resolved by the jury. . . . The trial court’s role is to
decide whether, viewing the evidence in the light most
favorable to the plaintiff, the jury could have reasonably
and legally reached only one conclusion.’’ (Citation
omitted.) Phinney v. Casale, 40 Conn. App. 495, 499–
500, 671 A.2d 851 (1996). Where facts essential to the
determination of a material issue are not in dispute, a
purely legal question is presented, which should be
resolved by the court. See Morin v. Bell Court Condo-
minium Assn., Inc., 25 Conn. App. 112, 115, 593 A.2d
147 (1991), aff’d, 223 Conn. 323, 612 A.2d 1197 (1992);
Citicorp Mortgage, Inc. v. Porto, 41 Conn. App. 598,
602, 677 A.2d 10 (1996) (‘‘[w]here the question whether
proper notice was given depends on the construction
of a written instrument or the circumstances are such
as lead to only one reasonable conclusion, it will be
one of law.’’ [internal quotation marks omitted]).
   ‘‘Under the common law, municipalities enjoyed
immunity for injuries caused by defective highways. .
. . This immunity has been legislatively abrogated by
§ 13a-149, which allows a person to recover damages
against a municipality for injuries caused by a defective
highway. . . . Section 13a-149 provides the exclusive
remedy for a person seeking redress against a munici-
pality for such injuries.’’ (Citations omitted.) Martin v.
Plainville, 240 Conn. 105, 109, 689 A.2d 1125 (1997).
‘‘The word ‘road’ as used in [§ 13a-149] has usually been
construed to include a sidewalk.’’ Hornyak v. Fairfield,
135 Conn. 619, 621, 67 A.2d 562 (1949). ‘‘Under § 13a-
149, the plaintiff must provide statutory notice within
ninety days of the accident in order for an action to lie
for damages caused by a defective highway that the
town must maintain. [T]he notice which the statute
prescribes comprehends five essential elements: (a)
written notice of the injury; (b) a general description
of that injury; (c) the cause; (d) the time [and date],
and (e) the place thereof. . . .
   ‘‘The purpose of the notice requirement is not to set
a trap for the unwary or to place an impediment in the
way of an injured party who has an otherwise meritori-
ous claim. Rather, the purpose of notice is to allow the
municipality to make a proper investigation into the
circumstances surrounding the claim in order to protect
its financial interests. . . . More specifically . . . the
statutory notice assists a town in settling claims
promptly in order to avoid the expenses of litigation
and encourages prompt investigation of conditions that
may endanger public safety, as well as giving the town
an early start in assembling evidence for its defense
against meritless claims.’’ (Citations omitted; internal
quotation marks omitted.) Pratt v. Old Saybrook, 225
Conn. 177, 182, 621 A.2d 1322 (1993).
   The savings clause of § 13a-149 provides: ‘‘No notice
given under the provisions of this section shall be held
invalid or insufficient by reason of an inaccuracy in
describing the injury or in stating the time, place or
cause of its occurrence, if it appears that there was
no intention to mislead or that such town, city, corpo-
ration or borough was not in fact misled thereby.’’
(Emphasis added.) ‘‘This savings clause applies only
where the information provided in the notice is inaccu-
rate, not where information is entirely absent. . . .
Indeed, we emphasize that entirely absent means
exactly that; one of the five essential elements . . .
must be completely, totally and unmistakably omitted
from the plaintiff’s notice. In the absence of such an
omission, the savings clause of § 13a-149 could apply,
depending on the facts adduced at trial. The savings
clause, therefore, operates to protect plaintiffs from
having their § 13a-149 claims barred by reason of a
vague, indefinite or inaccurate notice of accident loca-
tion.’’ (Citations omitted; emphasis in original; footnote
omitted; internal quotation marks omitted.) Salemme
v. Seymour, 262 Conn. 787, 794, 817 A.2d 636 (2003).
   The following additional facts are necessary to the
resolution of this claim. When it was reported to the
court that the town clerk was unavailable to testify at
trial, the court asked that the defendant present a town
attorney to testify on the question of whether the defen-
dant had any evidence that the plaintiff had intended
to mislead it with her notice or whether the defendant
had in fact been misled by the plaintiff’s notice. Florek,
a town attorney, testified: ‘‘The town attorney’s office
has not been misled by the description of the injuries.
As an operating procedure in our office when we receive
these notices we perform an investigation. But in the
initial instance, that investigation is pretty much limited
to the inspection of the area of the fall, photographs
identifying a defect, et cetera, et cetera. Really any
description of the injuries suffered—those descriptions
don’t normally mislead us at that point in time because
we normally wait until suit is actually brought and the
discovery process is—takes place in order to gather all
the medical data.’’ Counsel for the defendant informed
the court that it did not intend to offer any additional
evidence that would negate the savings clause. The
court decided that the sufficiency of the notice was,
therefore, not in dispute, and because there was no
question of fact to present to the jury, the court decided
as a matter of law that, in light of the savings clause,
the notice was sufficient.
    We conclude that the court did not err in deciding
the question as a matter of law rather than submitting
it to a jury as a question of fact. The court interpreted the
savings clause to excuse any vagueness or inaccuracy in
the plaintiff’s notice, so long as there was some level of
description and the plaintiff neither intended to mislead
nor actually misled the defendant. The court held that,
in light of Florek’s testimony and the absence of any
other testimony, there was no question of fact to be
resolved. We agree.
    The letter that the plaintiff sent to the town clerk
provided a general, although quite vague, description
of the plaintiff’s injuries: ‘‘injuries to her head, left wrist,
left hand, left arm, ribs and both knees.’’ This is not
a case where even a general description was entirely
absent.5 There are cases, to be sure, in which notices
stating only that the plaintiff has been injured have been
held to be insufficient. See Martin v. Plainville, supra,
240 Conn. 107 (‘‘ ‘injuries she sustained in a fall’ ’’);
Marino v. East Haven, 120 Conn. 577, 182 A. 225 (1935)
(‘‘fell and was injured’’); Ortiz v. The Metropolitan Dis-
trict, 139 Conn. App. 487, 489 n.3, 56 A.3d 952 (2012)
(‘‘ ‘has suffered injuries’ ’’). Because there was at least
some description of the injuries in the present case,
the court properly proceeded to evaluate whether the
savings clause of § 13a-149 applied, i.e., whether the
defendant had been misled or had any reason to believe
that the plaintiff intended to mislead the defendant with
her notice.6
  The court then correctly decided that the savings
clause was satisfied, and thus, that the notice was suffi-
cient as a matter of law. There was no evidence to
support any inference other than that the savings clause
had been satisfied: Florek’s testimony dispelled any
doubt as to whether the defendant had, in fact, been
misled by any lack of detail in the plaintiff’s notice, and
the defendant had no other evidence to show that the
plaintiff intended to mislead or that the defendant was
actually misled by her description of her injuries. Any
inaccuracy or vagueness in the general description of
the injuries was therefore vitiated by the savings clause,
and, as no facts were in dispute, the court decided
the issue as a matter of law. See Morin v. Bell Court
Condominium Assn., supra, 25 Conn. App. 115. Accord-
ingly, we conclude that the court did not err in deciding
as a matter of law that there was sufficient notice of the
plaintiff’s injuries under the savings clause of § 13a-149.
                               II
  The defendant claims that the court erred in granting
the plaintiff’s motion to reargue the first motion to
dismiss and vacating its decision granting the defen-
dant’s motion. In granting the first motion to dismiss,
the court, Levin, J., found that the description of the
injuries in the plaintiff’s notice was insufficient to meet
the standard set forth in Martin v. Plainville, 240 Conn.
107, 111–12, 689 A.2d. 1125 (1997):7 ‘‘As a matter of
fundamental fairness, a municipality should be suffi-
ciently apprised of a general description of a plaintiff’s
alleged injuries so that it can assess its exposure and
allocate resources, which may be scarce in smaller
towns, to facilitate an appropriate investigation and the
hastening of a possible settlement. . . . Indeed, the
entire strategy of a town’s legal defense might well be
predicated on the nature of the injuries alleged. For
example, a town might handle a claim alleging a hairline
fracture of the small toe quite differently than one alleg-
ing a serious injury to the brain. The requirement that
the plaintiff give a general description of the injury
is a reasonable compromise between the giving of no
description and the giving of a very specific one.’’ (Cita-
tions omitted.)
    In granting the motion to reargue and vacating its
decision as to the first motion to dismiss, the court
relied on Salemme v. Seymour, supra, 262 Conn. 794
(‘‘[t]he savings clause . . . operates to protect plain-
tiffs from having their § 13a-149 claims barred by reason
of a vague, indefinite or inaccurate notice’’), and found
that the plaintiff’s description of her injuries at least
triggered consideration of the savings clause in § 13a-
149: ‘‘Here, the information about the plaintiff’s injury
was vague and indefinite. It was not entirely absent.
[T]here is no claim or argument that [there was an
intention] to mislead nor that the defendant in fact, was
misled. I find that the savings provision is applicable
here and saves any deficiency in the notice.’’ The court
then denied the second motion to dismiss on the
same ground.
   Our standard of review regarding challenges to a
trial court’s ruling on a motion to reargue is abuse of
discretion. See Barzetti v. Marucci, 66 Conn. App. 802,
808, 786 A.2d 432 (2001). ‘‘When reviewing a decision for
an abuse of discretion, every reasonable presumption
should be given in favor of its correctness. . . . As
with any discretionary action of the trial court . . . the
ultimate [question for appellate review] is whether the
trial court could have reasonably concluded as it did.’’
(Internal quotation marks omitted.) Roe # 1 v. Boy
Scouts of America Corp., 147 Conn. App. 622, 647, 84
A.3d 443 (2014).
   ‘‘[T]he purpose of a reargument is . . . to demon-
strate to the court that there is some decision or some
principle of law which would have a controlling effect,
and which has been overlooked, or that there has been
a misapprehension of facts. . . . It also may be used
to address alleged inconsistencies in the trial court’s
memorandum of decision as well as claims of law that
the [movant] claimed were not addressed by the court.
. . . [A] motion to reargue [however] is not to be used
as an opportunity to have a second bite of the apple
or to present additional cases or briefs which could have
been presented at the time of the original argument.’’
(Citation omitted; Internal quotation marks omitted.)
Opoku v. Grant, 63 Conn. App. 686, 692–93, 778 A.2d
981 (2001).
   The defendant argues that no law was overlooked at
the oral argument on the first motion to dismiss, nor
was there any misapprehension of the facts. In her
motion to reargue, the plaintiff asserted that in its mem-
orandum of decision granting the first motion to dis-
miss, the court did not address the savings clause of
§ 13a-149. We do not find that the court abused its
discretion in reexamining the law and vacating its deci-
sion. If a court believes that it has made a mistake,
there is little reason, in the absence of compelling cir-
cumstances to the contrary, to stick slavishly to a
mistake.8
  The defendant argues that the court improperly relied
on language from Salemme that referred to the location
of the accident, rather than the general description of
the injuries. We disagree. In Salemme, our Supreme
Court referred generally to all of the elements in § 13a-
149, and referred specifically to the location of the acci-
dent because that was the issue in that case: ‘‘[W]e
emphasize that ‘entirely absent’ means exactly that; one
of the ‘five essential elements’ articulated in Martin
. . . must be completely, totally and unmistakably
omitted from the plaintiff’s notice. In the absence of
such an omission, the savings clause of § 13a-149 could
apply, depending on the facts adduced at trial. The
savings clause, therefore, operates to protect plaintiffs
from having their § 13a-149 claims barred by reason
of a vague, indefinite or inaccurate notice of accident
location.’’ Salemme v. Seymour, supra, 262 Conn. 793–
94.9 In reconsidering whether the notice was sufficient
to meet the statutory requirements of § 13a-149, the
court found that the notice included a description of
the plaintiff’s injuries, but the description was vague,
and, therefore, the court applied the savings clause.10
  We conclude that it was not an abuse of discretion
for the court to grant the plaintiff’s motion to reargue
and reconsider.
                            III
  The defendant finally claims that the verdict was
improper and therefore should have been set aside and
a new trial granted, because the plaintiff was contribu-
torily negligent. Specifically, it claims that the plaintiff
was ‘‘power walking’’ and looking straight ahead rather
than down when she fell, and it was unreasonable for
the jury to have found that a sidewalk defect was the
sole proximate cause of her injuries. We disagree.
  We begin by setting forth our standard of review.
‘‘The standard of review governing our review of a trial
court’s denial of a motion to set aside the verdict is
well settled. The trial court possesses inherent power
to set aside a jury verdict which, in the court’s opinion,
is against the law or the evidence. . . . [The trial court]
should not set aside a verdict where it is apparent that
there was some evidence upon which the jury might
reasonably reach [its] conclusion, and should not refuse
to set it aside where the manifest injustice of the verdict
is so plain and palpable as clearly to denote that some
mistake was made by the jury in the application of legal
principles . . . . Ultimately, [t]he decision to set aside
a verdict entails the exercise of a broad legal discretion
. . . that, in the absence of clear abuse, we shall not
disturb.’’ (Internal quotation marks omitted.) Froom
Development Corp. v. Developers Realty, Inc., 114
Conn. App. 618, 625–26, 972 A.2d 239, cert. denied, 293
Conn. 922, 980 A.2d 909 (2009).
   The following additional facts are necessary to the
resolution of this claim. The plaintiff testified that she
was walking on the sidewalk when her foot hit some-
thing, causing her to fall. The plaintiff presented six
color photographs of the claimed defect in the sidewalk,
as well as a printout from Google Earth that displayed
the defect. The defendant’s engineer, John Casey, esti-
mated that the difference in elevation between the two
pieces of concrete in the sidewalk where the plaintiff
tripped was about one inch. Casey testified that town
sidewalks would be inspected by a construction inspec-
tor only if there was an ongoing project or a complaint
by a resident. Records of sidewalk inspections were
kept only for those that followed complaints. Casey
also testified that his employees were not trained to
report defects that they came across on their own. Nei-
ther Casey nor Maurice McCarthy, the defendant’s
director of public works, found any record of construc-
tion, inspection, or repair of the sidewalk in the area
of 555 Lordship Boulevard, the location of the plaintiff’s
fall, prior to her accident.
   We conclude, based on our review of the record, that
the jury had ample evidence before it that the defendant
failed to maintain the sidewalk and that such failure
was the sole proximate cause11 of the plaintiff’s injuries.
The evidence showed that the plaintiff tripped on a
raised portion of the sidewalk, that the defendant had
a duty to inspect and to maintain the sidewalk, and that
there was no procedure in place for the defendant to
inspect its sidewalks independent of resident com-
plaints. The finder of fact was not obligated to find that
the plaintiff had failed to exercise reasonable care, and
it did not so find. The court, therefore, did not abuse
its discretion in denying the defendant’s motion to set
aside the verdict and for a new trial.
  The judgment is affirmed.
  In this opinion the other judges concurred.
   1
     The plaintiff’s amended complaint contained a second count in which
she alleged in the alternative that the defendant permitted and/or maintained
a defective condition causing a nuisance. The court, S. Richards, J., granted
the defendant’s motion for summary judgment regarding the nuisance count,
and the plaintiff proceeded solely on the first count. No issue as to the
nuisance count is presented on appeal.
   2
     General Statutes § 13a-149 provides in relevant part: ‘‘Any person injured
in person or property by means of a defective road or bridge may recover
damages from the party bound to keep it in repair. . . . No action for
any such injury shall be maintained against any town, city, corporation or
borough, unless written notice of such injury and a general description of
the same, and of the cause thereof and of the time and place of its occurrence,
shall, within ninety days thereafter be given to a selectman or the clerk of
such town, or to the clerk of such city or borough, or to the secretary or
treasurer of such corporation. . . . No notice given under the provisions
of this section shall be held invalid or insufficient by reason of an inaccuracy
in describing the injury or in stating the time, place or cause of its occurrence,
if it appears that there was no intention to mislead or that such town, city,
corporation or borough was not in fact misled thereby.’’
   3
     The court did not hear oral argument on the motion to reargue and
reconsider.
   4
     The court’s ruling suggests both that the notice of the plaintiff’s injuries
was sufficient and that the requirements of the savings clause were fulfilled.
We interpret the court’s statements to mean that it determined that the notice
of the plaintiff’s injuries was, at a minimum, sufficient for consideration of
the savings clause.
   5
     Because we agree that the saving clause excuses any deficiencies in the
plaintiff’s notice, we need not decide whether the notice was sufficient to
satisfy the general description requirement of § 13a-149 without the sav-
ings clause.
   As an aside, the underlying reasons for the general description of the
injuries as described in Martin v. Plainville, supra, 240 Conn. 111, ‘‘to
assess its exposure and allocate resources . . . to facilitate an appropriate
investigation and the hastening of a possible settlement,’’ do not seem to
be of pressing concern in this case. Florek stated that the initial investigation
concerns the site of the fall; the investigation into a plaintiff’s injuries does
not occur until an action is brought and the discovery process is under way.
   6
     A function of the savings clause is to avoid dismissal of claims for which
the notice is, as to some requirement, ‘‘vague, indefinite or inaccurate . . . .’’
Salemme v. Seymour, supra, 262 Conn. 794. The notice in this case fits the
language of Salemme. Although the disputed element in Salemme was the
location of the defect rather than the description of the injury, the reasoning
applies with at least equal force to the description of the injury element. It
is critical for the municipality to be able to locate the claimed defect for
the purpose of prompt investigation, as otherwise evidence could disappear.
Immediate investigation is less critical—though perhaps still useful—with
respect to claimed injuries because medical records presumably will exist
and injuries frequently evolve in any event.
   7
     The notice in Martin stated only that she ‘‘was injured after she tripped
. . . .’’ (Internal quotation marks omitted.) Martin v. Plainville, supra, 240
Conn. 107.
   8
     This is not to say, of course, that a court must reconsider a decision,
where a motion to reconsider is really only requesting a second bite at
the apple.
   9
     Salemme, which postdated Martin, may have had the effect of broaden-
ing somewhat the field of shortcomings subject to amelioration by the
savings clause of § 13a-149.
   10
      The defendant additionally argues that the court impermissibly modified
its decision granting the first motion to dismiss and that the court should
have scheduled the motion to reargue for oral argument. First, we conclude
that it was proper for the court to vacate its prior order after reconsidering
the motion to dismiss. Second, Practice Book § 11-18 states that oral argu-
ment may be held at the discretion of the court, with exceptions not relevant
here. We conclude that it was within the trial court’s discretion not to hold
oral argument on the plaintiff’s motion to reargue.
   The defendant also urges us to take into consideration case law arising
under General Statutes § 13a-144, which governs the state’s liability for
injuries resulting from highway defects. We decline to do so, other than to
echo our Supreme Court: ‘‘[Section] 13a-149 is liberally construed, particu-
larly when compared to . . . § 13a-144, the companion statute providing
for liability as a result of defects on state highways. The state highway
notice requirement must be strictly construed since § 13a-144, unlike § 13a-
149, does not contain a saving clause. A necessary corollary to this is that
the municipal highway notice requirement should be liberally construed
since it, unlike § 13a-144, does contain a saving clause. . . . Accordingly,
we note that courts called upon to construe these statutes should be aware
of this analytical dichotomy, and recognize the limited precedential value
of a § 13a-144 case in the § 13a-149 context, and vice versa.’’ (Citations
omitted; internal quotation marks omitted.) Salemme v. Seymour, supra,
262 Conn. 796. We also note that § 13a-144 constitutes an exception to
sovereign immunity. Municipalities generally enjoy a more limited scope
of immunity.
   11
      In order to recover damages pursuant to § 13a-149, a person must prove
that the defect was the sole proximate cause of the injury. See Nikides v.
Wethersfield, 148 Conn. App. 186, 191–92, 84 A.3d 486, cert. denied, 311
Conn. 939, 89 A.3d 350 (2014). Thus, in this case, if the jury had found that
the plaintiff’s method of ambulation was a proximate cause of her injury,
then she could not recover damages.